20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 1
                                       of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

        IN RE:                                       §       CHAPTER 11
                                                     §
        KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                     §
                                                     §
                DEBTOR                               §       (Jointly Administered)

   ORDER ON DEBTORS’ MOTION TO APPROVE SALE OF REAL ESTATE ASSET
   FREE AND CLEAR OF ALL INTERESTS PURSUANT TO 11 U.S.C. § 363(b) and (f)

        On Consideration of Debtors’ Motion to Approve Sale of Real Estate Asset Free and Clear

 of All Interests Pursuant to 11 U.S.C. § 363(b) and (f) (the “Sale Motion”) filed by Debtor in the

 above-captioned bankruptcy, concerning certain real property briefly described as follows:


               980 Ac. +/- in Uvalde County Texas (the “Real Property”) and more further
        Described as Exhibit “A” attached.




                                                                                                 1
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 2
                                       of 20




        the Court finds that the relief requested in the Sale Motion is in the best interest of the

 Debtors’ estate, their creditors and other parties in interest; and the Debtors have provided

 appropriate and sufficient notice under the circumstances, and that no other or further notice is

 required; and the Court has reviewed the Sale Motion and has heard the evidence in support of the

 relief requested therein at a hearing before the Court (the “Sale Hearing”).

        The Court considered any objections to the Sale Motion, each of which are overruled,

 resolved, or withdrawn; and including the announcements and agreements stated on the record

 at the hearing, the Court has determined that the legal and factual bases set forth in the Sale Motion

 and at the Sale Hearing establish just cause for the relief granted herein. Therefore, after due

 deliberation and sufficient cause appearing:


 THE COURT HEREBY FINDS THAT:

        1.      Jurisdiction and Venue. This Court has jurisdiction over this bankruptcy case and

 the Sale Motion pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. § 105(a). This is a core

 proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and (M). Venue is proper in this

 district pursuant to 28 U.S.C. §§ 148 and 1409(a).

        2.      Statutory Predicates. The statutory predicates for the relief sought in the Sale

 Motion are sections 105(a) and 363 of the Bankruptcy Code, Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) 2002, 6004, 9007 and 9014, and the applicable Local Rules

 for the United States Bankruptcy Court for the Western District of Texas (the “Local Rules”).

        3.      Final Order. This order approving the Sale Motion (the “Order”) constitutes a

 final order within the meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules

 6004(h) and to any extent necessary under Bankruptcy Rules 9014, Rule 54(b) of the Federal




                                                                                                     2
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 3
                                       of 20



 Rules of Civil Procedure, made applicable by Bankruptcy Rule 7054, and any other applicable

 rule or law, the Court expressly finds that there is no just reason for the delay in the implementation

 of this Order, waives any stay, and expressly directs entry of the order as set forth herein. This

 Order shall be effective and enforceable immediately upon entry.

         4.      Notice. As evidenced by the certificates of service filed with this Court, based

 upon the record of the case and representations of counsel at the Sale Hearing: (i) in accordance

 with inter alia, Bankruptcy Rule 2002, due proper, timely, adequate and sufficient notice of the

 Sale Motion has been provided; (ii) no other or further notice need be provided; (iii) such notice

 was and is good, sufficient and appropriate under the circumstances of this bankruptcy case; and

 (iv) no other or further notice of the Sale Motion or the Sale Hearing is or shall be required. The

 disclosures made by the Debtors concerning the Sale Motion and the Sale Hearing were

 reasonable, adequate and complete.

         5.      Opportunity to Object. A reasonable opportunity to object and to be heard with

 respect to the proposed the Sale Motion and the relief requested therein has been given to all

 interested persons and entities, including, without limitation, the following: (i) all potential

 purchasers previously identified by the Debtors and any additional parties who have expressed an

 interest in potentially acquiring the Real Property, including those parties that have submitted

 formal expressions of interest; (ii) all other potentially interested parties identified by the Debtors

 in their business judgment as a potential purchaser of the Real Property; (iii) the Office of

 the United States Trustee; (iv) all applicable federal, state and local regulatory or taxing authorities;

 and (v) the Debtors and all parties on the most current service list.

         6.      Arm’s-Length Sale. The Earnest Money Contract was negotiated, proposed and

 entered into by the Debtors on behalf of the Debtors’ estate and A&S Ranch, Ltd. (“A&S ”) for




                                                                                                        3
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 4
                                       of 20



 the purchase price of Seven Million and Four-Hundred Fifty Thousand and no/100 Dollars

 ($7,450,000.00), without collusion, in good faith and from arm’s-length bargaining positions.

 Neither the Debtors nor A&S nor any of their respective representatives, have engaged in any

 conduct that would cause or permit the Sale to be avoided under section 363(n) of the Bankruptcy

 Code. Specifically, neither A&S nor any of its representatives have acted in a collusive manner

 with any person. The terms and conditions of the Sale and the transaction contemplated thereby

 (including without limitation the consideration provided in respect thereof) are fair and

 reasonable and shall not be avoided under section 363(n) of the Bankruptcy Code.

         7.      Good Faith Purchaser. A&S is purchasing the Real Property in good faith and

 is a good faith purchaser of the Real Property within the meaning of section 363(m) of the

 Bankruptcy Code and is therefore entitled to all of the protections afforded by that provision. A&S

 and its representatives have proceeded in good faith and without collusion in all respects in

 connection with the Sale Motion and Sale Hearing.

         8.      Sale in the Best Interests of the Debtors, the Debtors’ Estates and Creditors. Good

 and sufficient reasons for approval of the Sale have been articulated, and the relief requested in

 the Sale Motion and granted herein is in the best interest of the Debtors, the Debtors’ estate, their

 creditors and other parties in interest.

         9.      Business Justification. The Debtors have demonstrated both (i) good, sufficient

 and sound business purposes and justifications and (ii) compelling circumstances for the Sale

 outside of the ordinary course of business under section 363(f) of the Bankruptcy Code in that,

 among other things, the immediate approval by this Court of the sale to A&S is necessary and

 appropriate to maximize the value of the Debtors’ estate. Given all the circumstances of this

 bankruptcy case and the adequacy and fair value of the purchase price, the proposed sale




                                                                                                    4
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 5
                                       of 20



 constitutes a reasonable and sound exercise of the Debtors’ business judgment and should be

 approved.

            10.         Free and Clear. Krisjenn Ranch, LLC Series Uvalde Ranch is the sole and lawful

 owner of the Real Property. The conveyance of the Real Property will be a legal, valid, and

 effective transfer of the Real Property and vests or will vest A & S Ranch, Ltd. with all right, title,

 and interest of the Debtor to the Real Property free and clear of all interests to the fullest extent

 permitted under 11 U.S.C. §363(f) including without limitation all liens (as defined in section

 101(37) of the Bankruptcy Code, whether consensual, statutory, possessory, judicial or otherwise),

 claims (as defined in section 101(5) of the Bankruptcy Code and including without limitation

 successor liability claims), or other interests, of any kind or nature whatsoever, whether known

 or unknown, legal or equitable, matured or unmatured, contingent or non-contingent, liquidated

 or unliquidated, asserted or unasserted, whether arising prior to or after the commencement of

 these bankruptcy cases, and whether imposed by agreement, understanding, law, equity or

 otherwise, accruing, arising or relating thereto, (collectively, the “Interests” 1), at any time

 prior to the date of the Closing Date.

            11.         Satisfaction of 363(f) Standards. The Debtors may sell and transfer, and A&S

 may purchase, the Real Property free and clear of any interests of any kind or nature whatsoever

 because, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of the

 Bankruptcy Code has been satisfied. The proposed sale of the Real Property will be free and

 clear of all liens, claims, Interests, and encumbrances including any liabilities that arose prior to



 1
   The term “Interests” as used in this Order includes, without limitations: all encumbrances; obligations; debts; liabilities; demands; guaranties;
 options; rights; restrictions; contractual commitments, including but not limited to, any license obligations; rights of first refusal or interests; any
 of the foregoing that purport to give to any party any defense, a defense or right of setoff, or recoupment against or a right or option to effect any
 forfeiture, modification or termination of the Debtor’s interests in the Real Property, or any similar rights; any of the foregoing arising under any
 mortgages, deeds of trust, security interests, conditional sale or other title retention agreements, pledges, judgments, demands, encumbrances,
 rights of first refusal or charges of any kind or nature.



                                                                                                                                                       5
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 6
                                       of 20



 the closing date, with all such liens, claims, Interests, encumbrances and liabilities to transfer and

 attach to the sale proceeds with the same validity, priority, force and effect (if any) that such liens,

 claims, interests, encumbrances and liabilities had on the Real Property immediately prior to the

 closing date.

        12.      Ad valorem tax, Quarterly Fees, and Interim Distribution of Proceeds. The ad

 valorem tax lien pertaining to the Real Property shall attach to the sales proceeds and the Debtors

 (or the closing agent on his behalf) is authorized and directed to pay all ad valorem tax debt owed

 incident to the Real Property immediately upon closing and prior to any disbursement of proceeds

 to any other person or entity. Next the following is authorized to be paid from the closing proceeds:

              a. Closing costs:

              b. Realtor commission of $50,000 to Griffin Kott;

              c. $6.43 million to McLeod Oil which shall first be applied to principal and then to

                 interest on the McLeod Oil lien.

        13.      All remaining sales proceeds shall be held in escrow with the title company until

 further order of the Court.

        14.      Failure to Close. In the event that the sale to A&S does not close pursuant to the

 sale contract, Debtors may take any action permitted by the sale contract and Texas law including

 but not limited to terminate the contract and retain all earnest money, enforce specific performance,

 or extend the closing date, except Debtors may not enter into any modification, amendment, or

 supplement that has a material adverse effect on the Debtors’ estates in the business judgment of

 the Debtors.


 NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:




                                                                                                       6
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 7
                                       of 20



        1.      Sale Motion is Granted. The Sale motion and the relief requested therein is

 GRANTED and APPROVED, as set forth herein and on the record of the Sale Hearing, which is

 incorporated herein in its entirety, and the sale as contemplated thereby is granted and approved.

 All findings of fact and conclusions of law of this Court stated on the record as part of the

 Court’s ruling at the Sale Hearing are incorporated herein by reference and made a part hereof.

 The Debtors are authorized and directed to sell the Real Property to A&S for $7,450,000.00

        2.      Objections Overruled. Any objections to the entry of this Order or the relief

 granted herein or requested in the Sale Motion that have not been withdrawn, waived, or settled,

 or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and overruled on

 the merits with prejudice.

        3.      Free and Clear. Except as expressly provided for in this Order, pursuant to

 sections 105(a) and 363(f) of the Bankruptcy Code, as of the Closing Date, the Debtor shall

 transfer, and A & S shall take title to and possession of, the Real Property free and clear of all

 Interests, with all such Interests attaching to the proceed of sale, subject to the terms of such

 Interests, with the same validity, force and effect, and in the same order of priority, which such

 Interests now have against the Real Property. Liens in favor of the ad valorem taxing authorities

 for amounts attributable to the year in which the sale occurs shall remain against the Real Property.

        4.      Valid Transfer. As of the Closing Date, the transaction shall effect a legal, valid,

 enforceable and effective sale and transfer of the Real Property to A&S and shall vest A&S

 with valid legal title to such Real Property free and clear of any Interests of any kind whatsoever.

 The Real Property is transferred to A&S “as is, where is” with all faults.

        5.      Direction to Release Interests. On the Closing Date, each of the Debtors’ creditors

 or Interest holders is authorized and directed to execute such documents and take all other actions




                                                                                                    7
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 8
                                       of 20



 as may be reasonably necessary to release its Interests in the Real Property, if any, as such Interests

 may have been recorded or may otherwise exist.

        6.      Good Faith.     The transactions contemplated are undertaken by A&S and its

 affiliates, agents and representatives, without collusion and in good faith, as that term is used in

 section 363(m) of the Bankruptcy Code and, accordingly, the reversal or modification on appeal

 of the authorization provided herein to consummate the Sale shall not affect the validity of the Sale

 with A&S, unless such authorization is duly stayed pending such appeal prior to the closing. A&S,

 which shall include its affiliates, agents and representative, is a good faith purchaser of the Real

 Property, and is entitled to all of the benefits and protections afforded by section 363(m) of the

 Bankruptcy Code.

        7.      Retention of Jurisdiction. The Court retains jurisdiction, pursuant to its statutory

 powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce

 the terms and provisions of this Order, including, but not limited to, retaining jurisdiction to: (a)

 interpret, implement and enforce the provisions of this Order and any related order; and (b) protect

 A & S against any Interests in the Real Property of any kind or nature whatsoever that attached to

 the proceeds of the sale.

        8.      Surrender of Possession. Debtors shall surrender possession of the Real Property

 to A&S on the Closing Date.

        9.      Application of Sale Proceeds.

             a. Ad valorem tax lien pertaining to the Real Property shall attach to the sales

                proceeds and the Debtors (or the closing agent acting on behalf of the Debtors)

                shall pay all ad valorem tax debt owed incident to the Real Property immediately




                                                                                                      8
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 9
                                       of 20



                     upon closing and prior to any disbursement of proceeds to any other person

                     or entity.

                  b. The Sales Proceeds shall then be applied to any costs of sale including but not

                     limited to title fees, recording fees and any other fees customarily associated with

                     the sale of real property in Texas;

                  c. The Sales Proceeds shall then be applied to the $50,000 realtor commission of

                     Griffin Kott;

                  d. Next, $6,430,000 shall be paid to McLeod Oil and the proceeds shall be first applied

                     to principal and then interest on the McLeod Oil lien.

                  e. The remaining funds shall remain in escrow with the title company until further

                     order of the Court.

                  f. Any and all valid and perfected Interests in t h e Real Property shall attach to

                     any rem aining proceeds in the order of priority, and with the same validity,

                     force and effect (if any) that such liens, claims, Interests, encumbrances and

                     liabilities had on the Real Property immediately prior to the Closing Date. The

                     Debtors (or the closing agent acting on behalf of the Debtors) is authorized and

                     directed to immediately disburse such proceeds as stated herein.

            10.      Current Year Ad Valorem Tax.          Notwithstanding any provision herein to the

 contrary, the ad valorem taxes for year 2021 pertaining to the Real Property shall be prorated in

 accordance with the Earnest Money Contract and shall become the responsibility of A&S and the

 2021 ad valorem tax lien shall be retained against the Real Property until such taxes are paid

 in full.




                                                                                                       9
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 10
                                       of 20



         11.     Non-Material Modifications.       The Earnest Money Contract and any related

  agreements, documents or other instruments, may be modified, amended or supplemented by the

  parties thereto, in a writing signed by such parties, and in accordance with the terms thereof,

  without further order of the Court, provided that any such modification, amendment or

  supplement does not have a material adverse effect on the Debtors or the Debtors’ estates in the

  business judgment of the Debtors.

         12.     Subsequent Plan Provisions. Nothing contained in any subsequent order of this

  Court or any court of competent jurisdiction in this bankruptcy case or any successor case

  (including, without limitation, any order authorizing the sale of Real Property pursuant to sections

  363, 365 or any other provision of the Bankruptcy Code or any order entered after the conversion

  of the bankruptcy case to a case under chapter 7 of the Bankruptcy Code), or in any chapter 11

  plan confirmed in the bankruptcy case or any other confirming any such plan, shall alter,

  conflict with, or derogate from, the provisions of this Order, which provisions shall survive and

  remain in full force and effect. The Debtors are further authorized and directed to perform such

  tasks and execute, acknowledge and deliver such instruments or documents as may be necessary

  to evidence and/or consummate the sale of the Real Property pursuant to this Order.

         13.     No Stay of Order. Notwithstanding the provisions of the Bankruptcy Rule

  6004 or any applicable provisions of the Local Rules, this Order shall not be stayed for

  fourteen (14) days after the entry hereof, but shall be effective and enforceable immediately

  upon entry. Time is of the essence in closing the transaction referenced herein, and the

  Debtors and Purchaser intend to close the Sale as soon as practicable. Any party objecting

  to this Order must exercise due diligence in filing an appeal and pursuing a stay, or risk its

  appeal being foreclosed as moot.




                                                                                                   10
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52 Proposed Order Pg 11
                                       of 20



         14.      Order Controls. To the extent that this Order is inconsistent with any prior order

  or pleading with respect to the Sale Motion in this bankruptcy case, the terms of this Order

  shall govern.

         15.      The Court herein incorporates all rulings made on the record as part of this Order.

                                                  ###

  Respectfully submitted,

  SMEBERG LAW FIRM, PLLC
      By:    /s/ Ronald J. Smeberg                                     .
      RONALD J. SMEBERG
      State Bar No. 24033967
      SMEBERG LAW FIRM, PLLC
      4 Imperial Oaks
      San Antonio, TX 78248
      210-695-6684 (Tel)
      210-598-7357 (Fax)
      ron@smeberg.com
      ATTORNEY FOR DEBTORS




                                                                                                   11
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 1Pg of
                                                                Proposed Order   12 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 2Pg of
                                                                Proposed Order   13 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 3Pg of
                                                                Proposed Order   14 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 4Pg of
                                                                Proposed Order   15 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 5Pg of
                                                                Proposed Order   16 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 6Pg of
                                                                Proposed Order   17 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 7Pg of
                                                                Proposed Order   18 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 8Pg of
                                                                Proposed Order   19 9
                                       of 20
20-50805-rbk Doc#139-2 Filed 08/05/21 Entered 08/05/21 10:27:52Exhibit   A - 9Pg of
                                                                Proposed Order   20 9
                                       of 20
